          Case 1:19-cv-03737-CJN Document 40 Filed 10/26/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
 JANE DOE 1 et al. ,

                Plaintiffs,

     v.
  APPLE INC. et al.,

                Defendants
                                                  Case No. CV: 1:19-cv-03737 (CJN)




   PLAINTIFFS’ OPPOSITION TO DEFENDANT ALPHABET INC.’S MOTION TO
               DISMISS BASED ON CORPORATE STRUCTURE


       Defendant Alphabet Inc. (“Alphabet”) has filed a separate Motion to Dismiss arguing that

Alphabet is a mere holding company, and that, as Plaintiffs’ First Amended Complaint indicates,

Plaintiffs should have sued Google, LLP (“Google”), not Alphabet. ECF No. 34-1 at 2-3. Plaintiffs

submit that it is by no means clear based on public filings and other publicly-available information

that Alphabet is not a true parent corporation that assumed all legal responsibilities for Google

following the major reorganization of the company.

       However, Plaintiffs accept Alphabet’s representation to the Court as true that Google

remains the responsible party following the major corporate reorganization that established

Alphabet. Plaintiffs hereby move the Court to provide them with leave to file a motion to amend

and an amended complaint substituting Google for Alphabet following the Court’s ruling on all the
          Case 1:19-cv-03737-CJN Document 40 Filed 10/26/20 Page 2 of 3



pending motions to dismiss.1 Fed. R. Civ. P. 15 (a) requires leave to amend “‘shall be freely given

when justice so requires.’” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996), quoting Foman v.

Davis, 371 U.S. 178, 182. “It is an abuse of discretion to deny leave to amend unless there is

sufficient reason, such as ‘undue delay, bad faith or dilatory motive ... repeated failure to cure

deficiencies by [previous] amendments . . . [or] futility of amendment.’” Id.

        Plaintiffs made a good faith and reasonable error in characterizing the relationship between

Alphabet and Google, and neither Alphabet nor Google will suffer any prejudice with the proposed

amendment. There will be no undue delay as the Court can still rule on all the substantive issues in

the Defendants’ Joint Motion to Dismiss, ECF No. 33-1, as no issue raised by the Defendants in

that motion in any way turns on whether Alphabet or Google is named in Plaintiffs’ First Amended

Complaint. Assuming all or some of Plaintiffs’ claims are not dismissed, the mere mechanical

exchange of names will not cause any delay, and the only expenditure of resources by any party will

be by Plaintiffs, who will act promptly in filing a motion to amend with a proposed amended

complaint.2 The case can then proceed on the merits.

        Respectfully submitted this 26th day of October 2020

        /s/ Terrence P. Collingsworth
        Terrence P. Collingsworth
        (D.C. Bar No. 471830)
        INTERNATIONAL RIGHTS ADVOCATES
        621 Maryland Ave. NE
        Washington, D.C. 20002
        Phone: 202-543-5811
        Email: tc@iradvocates.org



1 Rather than file the motion to amend and the proposed amended complaint now, in response to
Alphabet’s Motion to Dismiss, judicial economy would best be served by waiting for the Court’s
rulings on all of the pending issues so that any necessary amendments could be made in a single
amended complaint.
2 In this amendment, Plaintiffs would also correct a minor error brought to their attention by

counsel for Microsoft that the company should be referred to as Microsoft Corp., not Microsoft,
Inc., as it is in the First Amended Complaint.
           Case 1:19-cv-03737-CJN Document 40 Filed 10/26/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I hereby certify that, on October 26, 2020, I electronically filed the foregoing with the United

States District Court for the District of Columbia by using the CM/ECF system, which will send a

notice of filing to all registered users, including counsel for all parties.



 Date: October 26, 2020                              /s/ Terrence P. Collingsworth
                                                    Terrence P. Collingsworth (D.C. Bar No. 471830)
                                                    INTERNATIONAL RIGHTS ADVOCATES
                                                    621 Maryland Avenue, NE
                                                    Washington, D.C. 20002
                                                    Telephone: (202) 543-5811
                                                    tc@iradvocates.org

                                                    Counsel for Plaintiffs
